     Case 2:13-cr-00185-SVW Document 140 Filed 07/02/19 Page 1 of 3 Page ID #:1801



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     CHRISTOPHER C. KENDALL (Cal. Bar No. 274365)
 4   Assistant United States Attorney
     Deputy Chief, International Narcotics,
 5     Money Laundering, and Racketeering Section
     GREGORY S. SCALLY (Cal. Bar No. 268073)
 6   Assistant United States Attorney
     Santa Ana Branch Office
 7        8000 United States Courthouse
          411 West Fourth Street
 8        Santa Ana, California 92701
          Telephone: (714) 338-3500
 9        Facsimile: (714) 338-3708
          E-mail:    christopher.kendall@usdoj.gov
10                   gregory.scally@usdoj.gov

11   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
12

13                           UNITED STATES DISTRICT COURT

14                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

15   UNITED STATES OF AMERICA,                No. CR-13-00185-SVW

16              Plaintiff,
                                              JOINT STATUS REPORT
17                    v.

18   DMITRY FOMICHEV,

19              Defendant.

20

21         The parties hereby submit the following joint status report
22   pursuant to the Court’s Order dated January 3, 2019.
23         As stated in prior status reports, after trial of this matter,
24   during the pendency of the appeal, defendant DMITRY FOMICHEV
25   (“FOMICHEV”) was charged in two separate state court cases, LA087362
26   and LA087773, with various state offenses, including Assault with a
27   Deadly Weapon, Vandalism, and Arson.        The charges resulted from a
28   psychotic break FOMICHEV suffered beginning in 2017, during which he
     Case 2:13-cr-00185-SVW Document 140 Filed 07/02/19 Page 2 of 3 Page ID #:1802



 1   exhibited paranoid delusions and auditory hallucination, including

 2   command hallucinations.      FOMICHEV was under the care of a

 3   psychiatrist at the time of his state arrests.          The Honorable Joseph

 4   Brandolino, Judge of the Los Angeles County Superior Court of the

 5   State of California, found FOMICHEV Not Guilty by Reason of Insanity,

 6   pursuant to California Penal Code Section 1026, in both cases.             On

 7   November 5, 2018, Judge Brandolino ordered FOMICHEV committed to

 8   Patton State Hospital for six months for treatment and evaluation.

 9   As of a status conference held in state court on December 4, 2018,

10   FOMICHEV had not yet been transported to the state hospital and was

11   still housed at Men’s Central Jail.

12         As noted in the last status report, counsel for FOMICHEV was

13   informed that on March 18, 2019, FOMICHEV was transferred to the

14   Metropolitan State Hospital.       FOMICHEV is expected to remain in

15   psychiatric custody and remain unable to assist in his own defense in

16   this case until at least the time of the next status conference in

17   //

18   //

19   //

20

21

22

23

24

25

26

27

28

                                           2
     Case 2:13-cr-00185-SVW Document 140 Filed 07/02/19 Page 3 of 3 Page ID #:1803



 1   the state matter, which remains scheduled for July 8, 2019, before

 2   Judge Brandolino.

 3    Dated: July 2, 2019                  Respectfully submitted,

 4                                         NICOLA T. HANNA
                                           United States Attorney
 5
                                           BRANDON D. FOX
 6                                         Assistant United States Attorney
                                           Chief, Criminal Division
 7

 8                                           /s/ Christopher C. Kendall
                                           CHRISTOPHER C. KENDALL
 9                                         GREGORY S. SCALLY
                                           Assistant United States Attorneys
10                                         Attorneys for Plaintiff
                                           UNITED STATES OF AMERICA
11

12
                                             /s/ via email authorization
13                                         DANIEL A. SAUNDERS
                                           KASOWITZ BENSON TORRES LLP
14                                         Attorney for Defendant
                                           DMITRY FOMICHEV
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           3
